 



EXHIBIT 10.1

     FOURTH AMENDMENT dated as of June 16, 2004 (this “Amendment”), to the
Credit Agreement dated as of July 21, 1999 as amended and restated as of
March 30, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLIED WASTE INDUSTRIES, INC. (“Allied
Waste”), ALLIED WASTE NORTH AMERICA, INC. (the “Borrower”); the lenders party
thereto (the “Lenders”); and JPMORGAN CHASE BANK, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent for the Lenders
and as collateral trustee for the Shared Collateral Secured Parties.

          The Borrower has requested that the Lenders amend certain provisions
of the Credit Agreement, and the Lenders are willing so to amend the Credit
Agreement, on the terms and subject to the conditions set forth herein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:

          SECTION 1. Amendment of Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Amendment Effective Date (as defined in
Section 3), as follows:

     (a) Amendment of Section 1.01. The definition of “Excess Cash Flow” in
Section 1.01 is amended by deleting the word “and” at the end of clause
(b)(viii) thereof, replacing the period at the end of clause (b)(ix) thereof
with “; and” and adding a new clause (b)(x) as follows:

     “(x) The aggregate amount of cash payments made in respect of Optional
Repurchases of 10% Notes made during such Excess Cash Flow Calculation Period
pursuant to Section 6.11(a)(ii)(u), other than any such payments made with the
proceeds of Revolving Loans or other Indebtedness.”

     (b) Amendment of Section 2.11. Section 2.11 is amended by adding a new
paragraph (g) to read as follows:

     “(g) In the event and on each occasion that any Optional Repurchase is made
pursuant to Section 6.11(a)(ii)(u), the Borrower shall, on the last day of the
fiscal quarter during which such Optional Repurchases were effected, prepay Term
Loans in an aggregate amount

 



--------------------------------------------------------------------------------



 



equal to the aggregate amount of cash expenditures made during such fiscal
quarter for such Optional Repurchases; provided that if the amount of any such
required prepayment when taken together with the aggregate amount of all other
such prepayments required pursuant to this paragraph (g) that have not yet been
made (the “Cumulative Amount”) is at any time greater than $20,000,000, the
Borrower shall prepay Term Loans in an aggregate amount equal to the Cumulative
Amount not later than the fifth Business Day after the Cumulative Amount exceeds
$20,000,000. Any prepayments of Term Loans pursuant to this paragraph (g) will
be treated as mandatory prepayments for purposes of the definition of Excess
Cash Flow and paragraph (d) of this Section.”

     (c) Amendment of Section 6.11. Section 6.11 is amended by revising clause
(ii)(u) of paragraph (a) thereof to read in its entirety as follows:

     “Optional Repurchases of 10% Notes effected after June 16, 2004 in an
aggregate principal amount not in excess of $275,000,000, provided that any
prepayment of Term Loans required pursuant to Section 2.11(g) in connection
therewith is made as required thereby,”

          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Allied Waste
represents and warrants to each of the Lenders, the Administrative Agent, the
Collateral Agent and the Collateral Trustee that, as of the Amendment Effective
Date:

     (a) This Amendment has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

     (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case they were true and
correct in all material respects as of such earlier date).

     (c) After giving effect to the amendments herein, no Default or Event of
Default has occurred and is continuing.

          SECTION 3. Effectiveness. This Amendment shall become effective on the
first date on which the Administrative Agent shall have received counterparts of
this Amendment that, when taken together, bear the signatures of the Required
Lenders, the Borrower and Allied Waste, provided that such date is not later
than 30 days after the date of this Amendment (the “Amendment Effective Date”).

2



--------------------------------------------------------------------------------



 



          SECTION 4. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Collateral Trustee under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower or Allied Waste to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein.

          SECTION 5. Costs and Expenses. The Borrower and Allied Waste, jointly
and severally, agree to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

          SECTION 6. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

          SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 8. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

                  ALLIED WASTE INDUSTRIES, INC.,
 
                    by                                                         

          Name:

          Title:
 
                ALLIED WASTE NORTH AMERICA, INC.,
 
                    by                                                         

          Name:

          Title:
 
                JPMORGAN CHASE BANK, individually
and as Administrative Agent,
 
                    by                                                         

          Name:

          Title:

4



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO FOURTH AMENDMENT DATED AS OF JUNE 16, 2004
TO THE ALLIED WASTE NORTH AMERICA, INC. CREDIT AGREEMENT DATED AS OF JULY, 21
1999, AS AMENDED AND RESTATED AS OF MARCH 30, 2004
 
                Name of Institution:
 
                    by                                                         

          Name:

          Title:

5